DETAILED ACTION
	Claims 1-3, 7, 9-17, 19, and 21-23 are pending.

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/12/2022 has been entered.
 
Priority
	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. AU2015901126, filed on 03/28/2015.

Drawings
The drawings are objected to because reference numeral 30 does not connect to a particular element in figure 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1, line 9 is objected to because of the following informalities:  “…forming in the closed state an auger encircling the pole and projecting downwardly from the first and second mounting parts” should read as “…forming in the closed state [[an]] the hollow boring auger encircling the pole and projecting downwardly from the first and second mounting parts”.  Appropriate correction is required.

Claim 9 is objected to because of the following informalities:  “…wherein the rotation apparatus includes composite bearing arrangements adapted to enable rotation of the first auger part and the second auger parts together” should read as “…wherein the rotation apparatus includes a composite bearing arrangement[[s]] adapted to enable rotation of the first auger part and the second auger parts together”.  Appropriate correction is required.

Claim 10 is objected to because of the following informalities:  “…wherein a composite bearing arrangement is included between the first mounting part and the first auger part…” should read as “…wherein [[a]] the composite bearing arrangement is included between the first mounting part and the first auger part…”.  Appropriate correction is required.

Claim 12 is objected to because of the following informalities:  “…wherein a composite bearing arrangement is included between the second mounting part and the second auger part…” should read as “…wherein [[a]] the composite bearing arrangement is included between the second mounting part and the second auger part…”.  Appropriate correction is required.

Claim 13 is objected to because of the following informalities:  “…and as the hydraulic motors are operated corresponding sprockets rotate so as to rotate chains between a pair of sprockets associated with that chain, causing the associated coordinating part of the auger part to rotate together with the other auger part to bore a hollow trench…” should read as “…and as the hydraulic motors are operated, corresponding sprockets rotate so as to rotate chains between a pair of sprockets associated with that chain, causing the associated coordinating part of the auger part to rotate together with the other auger part to bore [[a]] the hollow trench…”.  Appropriate correction is required.

Claim 15 is objected to because of the following informalities:  “…wherein a trench is dug around a base of the pole by the auger so that there is minimum effort and disturbance to the surrounding ground…” should read as “…wherein [[a]] the hollow trench is dug around a base of the pole by the auger so that there is minimum effort and disturbance to the surrounding ground…”.  Appropriate correction is required.

Claim 19, line 8 is objected to because of the following informalities:  “…forming in the closed state an auger encircling the pole and projecting downwardly from the first and second mounting parts” should read as “…forming in the closed state [[an]] the hollow boring auger encircling the pole and projecting downwardly from the first and second mounting parts”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1-3, 7, 9-17, 19, and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Falkenhagen (WO 93/06311; herein “Falkenhagen”) in view of Kinnan (US Patent 4,697,649; herein “Kinnan”).

	In regards to claim 1, Falkenhagen discloses: A hollow boring auger (at least 10) for use in boring a hollow trench about a pole (at least 9; as disclosed in at least abstract and figures 1-2), the hollow boring auger including:
	a first mounting part (comprising at least 15) and a second mounting part (comprising at least 16), connected one to the other and movable between an open state (as shown in at least figure 4) and a closed state enabling the first and second mounting parts to be closed around the pole, encircling the pole (as shown in at least figure 3, where the first and second mounting parts 15, 16 encircle the pole 9 when in it closed position), wherein the first mounting part and the second mounting part form an upper portion of the hollow boring auger (as shown in at least figures 1-2 & 5);
	a first auger part (at least 12) and a second auger part (at least 13), attachable to the first mounting part and second mounting part and forming in the closed state the hollow boring auger encircling the pole and projecting downwardly from the first and second mounting parts (as shown in at least figures 1-3; at least page 4, lines 18-34 introduces “Each mounting jaw 15 and 16 is adapted to captively support a respective semi-cylindrical boring segment 12/13”), wherein the first auger part and the second auger part form a lower portion of the hollow boring auger (as shown in at least figures 1-2 & 5);
a first semi-circular attachment plate (at least 40, 43 of at least 15) attachable between the corresponding first mounting part and the first auger part and a second semi-circular attachment plate (at least 40, 43 of at least 16) attachable between the corresponding second mounting part and the second auger part, and once attached the opening (at least figure 4) and closing (at least figure 3) of the first mounting part and the first auger part, and the second mounting part and the second auger part, is together, so as to create jaws which can be closed about a base of the pole (as shown in light of the transitioning between at least figures 3-4 about the pole 9; see at least page 1, lines 5-22);
a rotation apparatus (comprising of at least element 31, 32, 36, 40, 42) configured to rotate the auger about the pole to bore a hole, wherein the rotation apparatus is housed in the first and second mounting parts (at least abstract, page 5, line 19- page 6, line 7, and figures 3-5 introduces each motor 31 is supported on a mounting arm 33 pivotally mounted at one end on a vertical axle 35 fixed to the respective jaw 15/16 and spring biased at its other end for urging the drive sprocket 36 into driving contact with the chain 32): and 
a cylindrical collar (of at least 12/13) projecting upwardly from the first and second mounting parts and configured to encircle the pole in the closed state (as shown in at least figures 1-2 and 5);
wherein the upper portion of the hollow boring auger and the lower portion of the hollow boring auger are removably attached to one another by fixings (at least hinge of pivot axis 17) via the first semi-circular attachment plate and the second semi-circular attachment plate (Examiner notes that since the hollow boring auger apparatus was adjoined via a plurality of parts, it would have the capability of being removed/disassembled from one another in a similar reverse manner).
However, Falkenhagen appears to be explicitly silent in regards to: wherein the upper portion of the boring auger and the lower portion of the boring auger are removably attached to one another by fixings via the first semi-circular attachment plate and the second semi-circular attachment plate.
Nonetheless, the teachings of Kinnan is from the same field of endeavor and used to solve the same problem, as the hollow boring auger therein is directed for use in boring a hollow trench about a pole. Kinnan discloses: wherein the upper portion of the boring auger (at least 50) and the lower portion of the boring auger (at least 30) are removably attached to one another by fixings (at least 60, 80) via the first semi-circular attachment plate and the second semi-circular attachment plate (at least 54; see at least column 9, line 13- column 10, line 4).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Falkenhagen to include for the upper portion of the boring auger and the lower portion of the boring auger to be removably attached to one another by fixings via the first semi-circular attachment plate and the second semi-circular attachment plate taught the teachings of Kinnan to allow for securely fastening the portions of the boring auger for at least installing a cylindrical metal casing around both the subterranean and above-ground portions of such an elongate object without cutting, moving, or otherwise disturbing that object (at least column 1, lines 6-16 and column 8, lines 15-45).

	In regards to claim 2, Falkenhagen further discloses: each of the first mounting part and the second mounting part include a semi-circular part (at least 40, 43 of at least 15/16) such that the first mounting part and second mounting part in a closed state form a circular aperture to closely surround a circular perimeter of the pole (as shown in at least figure 3).

	In regards to claim 3, Falkenhagen further discloses: wherein the first mounting part and the second mounting part are hinged (hinge of pivot axis 17) together to form jaws (as shown in transitioning between at least figures 3-4).

	In regards to claim 7, Falkenhagen further discloses: wherein once attached together moving between the open and closed state of the first mounting part and second mounting part will also open and close the first auger part and the second auger part together (as shown in at least figures 3-5).

	In regards to claim 9, Falkenhagen further discloses: wherein the rotation apparatus includes a composite bearing arrangement (at least 32, 36, 40, 42) adapted to enable rotation of the first auger part and the second auger parts together (see at least page 5, line 19- page 6, line 7).

	In regards to claim 10, Falkenhagen further discloses: wherein the composite bearing arrangement is included between the first mounting part and the first auger part (as shown in at least figures 3-5), the composite bearing arrangement including a pair of sprockets (at least 36; as shown in at least figure 6) within a chain (at least 32) arranged so that rotation of at least one of the sprockets translates to rotation of the chain, which in turn is translated to rotation of the first auger part by a cooperating portion (i.e. welded portion) on the first auger part (see at least page 5, line 19- page 6, line 7 and claims 8-9).

	In regards to claim 11, Falkenhagen discloses: wherein the cooperating portion (i.e. welded portion) on the first auger part is caused to rotate due to cooperation with a proximal section of chain (see at least page 5, line 19- page 6, line 7 and claims 8-9), when it is also rotating and there is a second sprocket (at least 36), and the at least one of the sprockets and the second sprocket define an outer perimeter of an opening for the pole (as shown in at least figures 3-5).
	However, Falkenhagen appears to be silent in regards to: wherein the cooperating portion is a toothed portion on the auger part that is caused to rotate due to cooperation with a proximal section of chain.
	Nonetheless, the teachings of Kinnan is from the same field of endeavor and used to solve the same problem, as the hollow boring auger therein is directed for use in boring a hollow trench about a pole. Kinnan discloses: wherein the cooperating portion is a toothed portion on the auger part that is caused to rotate due to cooperation with a proximal section of chain (at least figures 5 & 8 and column 11 lines 15-68 introduces the toothed portion 72 of the auger part to engage with chain 112 to allow for rotation). 
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Falkenhagen to include for the cooperating portion to be a toothed portion on the auger part that is caused to rotate due to cooperation with a proximal section of chain taught by Kinnan in light of simple substitution of a known boring auger rotational method since Kinnan expressly teaches that using a toothed engagement along with the rotational chain are known alternatives (further supported by MPEP 2143, section I, subsection B). 

	In regards to claim 12, Falkenhagen discloses: wherein the composite bearing arrangement is included between the second mounting part and the second auger part (as shown in at least figures 3-5), the composite bearing arrangement including a pair of sprockets (at least 36) within a chain (at least 32) arranged so that rotation of at least one of the sprockets translates to rotation of the chain, which in turn is translated to rotation of the second auger part by a cooperating portion (i.e. welded portion) on the second auger part (see at least page 5, line 19- page 6, line 7 and claims 8-9).	However, Falkenhagen appears to be silent in regards to: the cooperating portion is a toothed portion on the auger part that is caused to rotate due to cooperation with a proximal section of chain, when it is also rotating.
	Nonetheless, the teachings of Kinnan is from the same field of endeavor and used to solve the same problem, as the hollow boring auger therein is directed for use in boring a hollow trench about a pole. Kinnan discloses: the cooperating portion is a toothed portion on the auger part that is caused to rotate due to cooperation with a proximal section of chain, when it is also rotating (at least figures 5 & 8 and column 11 lines 15-68 introduces the toothed portion 72 of the auger part to engage with chain 112 to allow for rotation). 
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Falkenhagen to include for the cooperating portion to be a toothed portion on the auger part that is caused to rotate due to cooperation with a proximal section of chain taught by Kinnan in light of simple substitution of a known boring auger rotational method since Kinnan expressly teaches that using a toothed engagement along with the rotational chain are known alternatives (further supported by MPEP 2143, section I, subsection B). 

	In regards to claim 13, Falkenhagen further discloses: wherein the rotation apparatus includes one or more hydraulic motors (at least 31; see at least page 6, lines 8-26), and as the hydraulic motors are operated, corresponding sprockets (at least 36) rotate so as to rotate chains (at least 32) between a pair of sprockets associated with that chain (as shown in at least figure 6), causing the associated coordinating part of the auger part to rotate together with the other auger part to bore a hollow trench (see at least page 5, line 19- page 6, line 7 and claims 8-9).

	In regards to claim 14, Falkenhagen further discloses: wherein the mounting parts form a frame for attachment of a drive mechanism of a vehicle (as depicted in at least figure 7) and the auger parts rotate within the frame, in use (see at least page 5, line 19- page 6, line 7 and claims 8-9; Examiner notes that the mounting parts are near mirror images of one another internally, shaped to form a frame around the pole in use).
	
	In regards to claim 15, Falkenhagen further discloses: wherein the hollow trench is dug around a base of the pole by the auger so that there is minimum effort and disturbance to the surrounding ground (see at least abstract, page 1, lines 20-22, page 4, line 13- page 6, line 34, and figures 1-2).


	In regards to claim 16, Falkenhagen discloses claim 1 above.
However, Falkenhagen appears to be silent in regards to: wherein the first mounting part and the second mounting part are used with more than one size auger part for digging holes of different diameters.
Nonetheless, the teachings of Kinnan is from the same field of endeavor and used to solve the same problem, as the hollow boring auger therein is directed for use in boring a hollow trench about a pole. Kinnan discloses: wherein the first mounting part (at least 54) and the second mounting part (at least 54) are used with more than one size auger part for digging holes of different diameters (at least figure 14 and column 16, lines 27-68 introduces “…it is desirable that the apparatus 50 should be easily adapted for installing split casings 30 of different diameters to permit minimizing the quantity of filler material 230 required for each diameter of pole 20. The apparatus 50 of the present invention may be easily adapted for different diameter split casings 30 in two different ways. First, different sized split shell casing rotary drives 52 may be used, each size of split shell casing rotary drive 52 having the same diameter for the sprocket 72 and a different diameter for its inner surface which mates with the outer surface of the split casing 30. Alternatively, only one size of split shell casing rotary drive 52 need be employed which fits the largest diameter split casing 30. Then, as depicted in FIG. 14, for split casings 30 having a smaller outer diameter a pair of cylindrically shaped adapters 282 having an appropriate wall thickness may be installed between the split shell casing rotary drive 52 and the split casing 30”).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Falkenhagen to include for the first mounting part and the second mounting part to be used with more than one size auger part for digging holes of different diameters taught by Kinnan to allow for operating about different sizes poles (at least column 16, lines 27-68). 

	In regards to claim 17, Falkenhagen discloses claim 1 above.
However, Falkenhagen appears to be silent in regards to: wherein companion plates are attached to the mounting parts and/or auger parts.
Nonetheless, the teachings of Kinnan is from the same field of endeavor and used to solve the same problem, as the hollow boring auger therein is directed for use in boring a hollow trench about a pole. Kinnan discloses: wherein companion plates (at least 282) are attached to the mounting parts (at least 54) and/or auger parts (at least figure 14 and column 16, lines 27-68 introduces “…it is desirable that the apparatus 50 should be easily adapted for installing split casings 30 of different diameters to permit minimizing the quantity of filler material 230 required for each diameter of pole 20. The apparatus 50 of the present invention may be easily adapted for different diameter split casings 30 in two different ways. First, different sized split shell casing rotary drives 52 may be used, each size of split shell casing rotary drive 52 having the same diameter for the sprocket 72 and a different diameter for its inner surface which mates with the outer surface of the split casing 30. Alternatively, only one size of split shell casing rotary drive 52 need be employed which fits the largest diameter split casing 30. Then, as depicted in FIG. 14, for split casings 30 having a smaller outer diameter a pair of cylindrically shaped adapters 282 having an appropriate wall thickness may be installed between the split shell casing rotary drive 52 and the split casing 30”).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Falkenhagen to include for companion plates to be attached to the mounting parts and/or auger parts taught by Kinnan to allow for operating about different sizes poles (at least column 16, lines 27-68). 

	In regards to claim 19, Falkenhagen discloses: A method of using a hollow boring auger (at least 10; see at least page 1, lines 5-22), the hollow boring auger including a first mounting part (comprising at least 15) and a second mounting part (comprising at least 16) connected one to the other and movable between an open state (at least figure 4) and a closed state enabling the first and second mounting parts to be closed around a pole, encircling the pole (as shown in at least figure 3, where the first and second mounting parts 15, 16 encircle the pole 9 when in it closed position), wherein the first mounting part and the second mounting part form an upper portion of the hollow boring auger (as shown in at least figures 1-2 & 5), the first and second mounting parts attached correspondingly to a first auger part (at least 12) and a second auger part (at least 13) forming in the closed state the hollow boring auger circling the pole and projecting downwardly from the first and second mounting parts (as shown in at least figures 1-3; at least page 4, lines 18-34 introduces “Each mounting jaw 15 and 16 is adapted to captively support a respective semi-cylindrical boring segment 12/13”), wherein the first auger part and the second auger part form a lower portion of the hollow boring auger (as shown in at least figures 1-2 & 5), and a first semi-circular attachment plate (at least 40, 43 of at least 15) attachable between the corresponding first mounting part and the first auger part and a second semi-circular attachment plate (at least 40, 43 of at least 16) attachable between the corresponding second mounting part and the second auger part, and once attached the opening (at least figure 4) and closing (at least figure 3) of the first mounting part and the first auger part, and the second mounting part and the second auger part is together, so as to create jaws which can be closed about a base of the pole (as shown in light of the transitioning between at least figures 3-4 about the pole 9; see at least page 1, lines 5-22), wherein the upper portion of the hollow boring auger and the lower portion of the hollow boring auger are removably attached to one another by fixings (at least hinge of pivot axis 17) via the first semi-circular attachment plate and the second semi-circular attachment plate (Examiner notes that since the hollow boring auger apparatus was adjoined via a plurality of parts, it would have the capability of being removed/disassembled from one another in a similar reverse manner), the method including the following steps: 
	a) positioning the attached first mounting part and first auger part and second mounting part and second auger part close to the base of the pole (as shown in at least figures 1-2; see at least page 1, lines 5-22); 
	b) closing the jaws created by the first mounting part, first auger part, and the attached second mounting part and second auger part, about the base of the pole (as shown in the transitioning from at least figure 4 to figure 3); and 
	c) operating a rotation apparatus (comprising of at least element 31, 32, 36, 40, 42) whereby the first and second auger parts rotate to create a hollow trench, about the base of the pole (at least abstract and page 4, line 13- page 6, line 34 introduces “Excavation apparatus (10) is provided which may be assembled about a pole for excavating about the base of the pole”), wherein the rotation apparatus is housed in the first and second mounting parts (at least abstract, page 5, line 19- page 6, line 7, and figures 3-5 introduces each motor 31 is supported on a mounting arm 33 pivotally mounted at one end on a vertical axle 35 fixed to the respective jaw 15/16 and spring biased at its other end for urging the drive sprocket 36 into driving contact with the chain 32), and wherein a cylindrical collar (of at least 12/13) of the hollow boring auger projects upwardly from the first and second mounting parts and is configured to encircle the pole in the closed state (as shown in at least figures 1-2 and 5).
However, Falkenhagen appears to be explicitly silent in regards to: wherein the upper portion of the boring auger and the lower portion of the boring auger are removably attached to one another by fixings via the first semi-circular attachment plate and the second semi-circular attachment plate.
Nonetheless, the teachings of Kinnan is from the same field of endeavor and used to solve the same problem, as the hollow boring auger therein is directed for use in boring a hollow trench about a pole. Kinnan discloses: wherein the upper portion of the boring auger (at least 50) and the lower portion of the boring auger (at least 30) are removably attached to one another by fixings (at least 60, 80) via the first semi-circular attachment plate and the second semi-circular attachment plate (at least 54; see at least column 9, line 13- column 10, line 4).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Falkenhagen to include for the upper portion of the boring auger and the lower portion of the boring auger to be removably attached to one another by fixings via the first semi-circular attachment plate and the second semi-circular attachment plate taught the teachings of Kinnan to allow for securely fastening the portions of the boring auger for at least installing a cylindrical metal casing around both the subterranean and above-ground portions of such an elongate object without cutting, moving, or otherwise disturbing that object (at least column 1, lines 6-16 and column 8, lines 15-45).

	In regards to claim 22, Kinnan further discloses: wherein the fixings are nut and bolt arrangements (see at least column 9, line 13- column 10, line 4).

	In regards to claim 23, Kinnan further discloses: wherein the fixings are nut and bolt arrangements (see at least column 9, line 13- column 10, line 4).

	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Falkenhagen (WO 93/06311; herein “Falkenhagen”) in view of Kinnan (US Patent 4,697,649; herein “Kinnan”) with the teachings of Russell et al. (US Publication 2013/0327159 A1; herein “Russell”).

	In regards to claim 4, Falkenhagen discloses: wherein the first mounting part and the second mounting part are attached to a hydraulics system of an attached vehicle (as depicted in at least figure 7) and the opening and closing of the first mounting part and the second mounting part is controlled (at least page 4, lines 10-34 and page 6, lines 8-26 introduces “Pivotal movement of the mounting jaws 15/16 is controlled by a hydraulic jaw operating ram 21 such that the jaws may be closed to clamp the semi-cylindrical boring segments 12/13 together to form the cylindrical boring assembly 11 or opened as desired”).
However, Falkenhagen in view of Kinnan appear to be silent in regards to the controlling to be from a cabin of the attached vehicle.
Nonetheless, the teachings of Russell is from the same field of endeavor and used to solve the same problem, as boring auger therein is directed to creating boreholes. Russell discloses for the controlling to be from a cabin of the attached vehicle (see at least figures 1-3 and paragraph [0025, 033-0034]).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Falkenhagen in view of Kinnan to include for the controlling to be from a cabin of the attached vehicle taught by teachings of Russell, too allow for mobile sampling and processing facilities that can be carried on a vehicle or towed to a blast-hole to commence operation (at least paragraph [0002]).

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
	Applicant’s arguments with respect to claim(s) 1-3, 7, 9-17, 19, and 21-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL PATEL whose telephone number is (469)295-9168. The examiner can normally be reached M-F, 9:00AM-5:00PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Blake Michener can be reached on (571) 270-5736. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL GIRISH PATEL/           Patent Examiner, Art Unit 3676